DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). A certified copy has been filed.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed "establishing...", "controlling...", "performing..." and second "establishing" in claim 1 (not an exhaustive list since the dependent claims inherent similar issues in addition to their respective non-exhibited claim subject matter) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claimed subject matter comprises “based on a device operating characteristic, establishing an alarm fault model for each alarm by defining device alarm logic and device alarm recovery logic”. Firstly, the claimed “for each alarm” is not accurate since each value may not relate to an alarm [event]. Secondly, it is not determined whether the establishment of the claimed logic[s] is part of the claim since logic components are prefabbed and not subject of the instant invention. Lastly, the claimed “based on a device operating characteristics, establishing an alarm fault 
The preceding issues with claim(s) are not an exhaustive list and care needs to be given to rest of the claims for the sake of compact prosecution. 
Claims 2-9 are rejected for the inheriting the rejected claim subject matter of claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term (not an exhaustive list) “based on a device operating characteristic, establishing an alarm fault model for each alarm by defining device alarm logic and device alarm recovery logic” in claim 1 is used by the claim to mean “the alarm analysis logic and independent recovery analysis logic is not previously established” while the accepted meaning 
Claims 2-9 are rejected for the inheriting the rejected claim subject matter of claim 1. 

Response to Arguments
Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive. 
Applicant argues regarding the drawings objection(s) that the drawings are not necessary for method claim(s) based on MPEP 601.01(f) and/or 35 U.S.C. 113 (first sentence). 
Examiner, however, respectfully disagrees with applicant’s argument. Examiner respectfully submits that 35 U.S.C 113 states, “The applicant shall furnish a drawing where necessary for the understanding of the subject matter sought to be patented. When the nature of such subject matter admits of illustration by a drawing and the applicant has not furnished such a drawing, the Director may require its submission within a time period of not less than two months…” Examiner respectfully submits that that subject matter of the originally filed specification admits of illustration by a drawing (see e.g. para. [0038], [0049], [0055]). Additionally, claimed subject matter “establishing an alarm fault model for each alarm by defining device alarm logic and device alarm recovery logic…” is not expressly elaborated in the specification and/or the drawings. 
Applicant further contends, on page 6-7 of 8 (Remarks filed on 12/07/2021), that specification contains the teachings of how the claimed logic(s) are performed. 

Applicant further contends regarding 35 U.S.C. 112 rejections that one having ordinary skill in the art would have understood that by defining the device alarm logic and the device alarm recovery logic, the identification of an actual alarm event can be determined by the recited feature, and one having ordinary skill would have understood that the current value is triggering event to determine whether the alarm logic or the recovery logic should be followed. Thus, one having ordinary skill in the art would have understood that the specification contains the teachings how the claimed logic(s) are performed.  
Examiner, however, respectfully disagrees with Applicant’s contention. Examiner respectfully submits that the device alarm logic and the device alarm recovery logic are defined in the claimed subject matter, however the claims are not directed to manufacture but a method. As discussed earlier, the logic(s) can be interpreted as being software or code/program, however the specification does not suggest to one or ordinary skill in the art that the logic is directed to a software or code/program. A person of ordinary skill in the art need to carry out undue experimentation and may still not be able to ascertain what the logic(s) are actually are.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD ADNAN/Examiner, Art Unit 2688